Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-17, 19 and 20 are pending. Claim 18 has been cancelled.

Examiner’s Amendment

An examiner’s amendment to the record appears below which eliminates the text of claim 18. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:


18. (Canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a regulated goods reporting system for dynamically monitoring transport of multiple packages potentially containing regulated goods. The system has a computer processor which receives transport data associated with the transport multiple packages. The transport data comprises package content data, transport parameters, and identification of jurisdiction in which transport of multiple packages occurs. The computer processor executes a mitigation module to determine optimal mitigation actions configured to obviate discrepancies identified between the consignor data or transport data and regulatory data. The optimal mitigation actions comprise transit until successful validation of the consignor data or the transport data. The computer processor automatically generates and transmits instructions to mobile device. The instructions automatically implement the determined optimal mitigation actions.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action.

Furthermore, the prior art of record does not teach:
one or more memory storage areas containing consignor data associated with one or more consignors requesting transport of the plurality of packages, the consignor data comprising at least a consignor identification number;
and one or more computer processors configured to: receive transport data associated with the transport of at least one of the plurality of packages, the transport data comprising at least package content data, one or more transport parameters, and an identification of at least one jurisdiction in which transport of the one of the plurality of packages occurs;
retrieve regulatory data associated with the at least one jurisdiction in which transport occurs;
determine whether the one of the plurality of packages contains at least one regulated good;
upon determining that the one of the plurality of packages contains at least one regulated good, validate the consignor data and the transport data, the validation of the consignor data comprising a comparison of the consignor identification number against one or more approved consignor identification numbers of the at least one jurisdiction;
in response to an unsuccessful validation of the consignor data or the transport data: execute a mitigation module to determine one or more optimal mitigation actions configured to obviate one or more discrepancies identified between at least one of the consignor data or the transport data and the regulatory data, wherein the one or more optimal mitigation actions comprises at least delaying further transit until successful validation of the consignor data or the transport data;
and automatically generate and transmit instructions to at least the mobile device, the instructions being configured to automatically implement at least one of the determined one or more optimal mitigation actions.

For this reason, claims 1, 13 and 20 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691